Citation Nr: 1036267	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-36 087	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to March 1948.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which, in pertinent part, granted entitlement to 
service connection for asbestosis and assigned a noncompensable 
rating, effective September 30, 2005.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1946 to March 
1948.  

2.  A search of the Social Security Death Index on September 21, 
2010, confirmed the Veteran's death on February 18, 2009.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  His death was confirmed by a search of the Social 
Security Death Index according to birth date, social security 
number, status as a veteran, and state and zip code of residence.  
As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).
In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
However, such request must be filed not later than one year after 
the date of the appellant's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 
4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution 
in case of death of a claimant who dies on or after October 10, 
2008).  As provided for in this new provision, a person eligible 
for substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant under 
section 5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


